DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 and 9-14 directed to a dispersion strengthened austenitic stainless steel article and a product made of a dispersion strengthened austenitic stainless steel article non-elected without traverse.  Accordingly, claims 1-4 and 9-14 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via e-mail from John Mattingly on 2/25/2021.
The application has been amended as follows: 
Replace the text of claim 5 with: 
	A method for manufacturing  a dispersion strengthened austenitic stainless steel article, wherein the stainless steel article has a chemical composition comprising: 16 mass% or more and 26 mass% or less of Cr; 8 mass% or more and 22 mass% or less of Ni; 0.005 mass% or more and 0.08 mass% or less of C; 0.002 mass% or more and 0.1 mass% or less of N; 0.02 mass% or more and 0.4 mass% or less of O; at 
	wherein the Zr component, the Ta component, and the Ti component form inclusion particles in combination with the C component, the N component, and the O component, and 
	wherein the stainless steel article has an average grain size of 1 [Symbol font/0x6D]m or less and a maximum grain size of 5 [Symbol font/0x6D]m or less, the method comprising: 
	an alloy powder synthesizing step of synthesizing an alloy powder having the chemical composition by mechanical alloying or mechanical milling; 
	a powder grading step of grading the alloy powder to a grain size of 0.3 mm or more and 3 mm or less to prepare a graded powder; and 
	a heating solidification molding step of solidification molding the graded powder at a temperature of 750°C or more and 1100°C or less to manufacture a solidification molded body.  


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The invention of Claim 5 is a method for manufacturing a dispersion strengthened austenitic stainless steel article, wherein the stainless steel article has a chemical composition comprising: 16 mass% or more and 26 mass% or less of Cr; 8 mass% or more and 22 mass% or less of Ni; 0.005 mass% or more and 0.08 mass% or less of C; 0.002 mass% or more and 0.1 mass% or less of N; 0.02 mass% or more and 0.4 mass% or less of 0; at least one of 0.2 mass% or more and 2.8 mass% or less of Zr, 0.4 mass% or more and 5 mass% or less of Ta, and 0.2 mass% or more and 2.6 mass% or less of Ti; and a balance being Fe and inevitable impurities, wherein the Zr component, the Ta component, and the Ti component form inclusion particles in combination with the C component, the N component, and the O 
Hirano et al. (EP-0747497-A1), hereinafter Hirano, in view of Nagai (EP-1956100-A1), hereinafter Nagai, is the closest prior art of record. Hirano teaches an austenitic sintered steel (P. 3 L. 19-25) comprising the composition shown in Table 1.
Table 1
Element
Claim
Hirano
Citation
Relationship
Cr
16-26
14-20
P. 6 L. 28-30
Overlapping
Ni
8-22
9-30
P. 6 L. 24-27
Overlapping
C
0.005-0.08
Up to 0.1
P. 6 L. 40-45
Encompassing
N
0.002-0.1


Not Taught
O
0.02-0.4
Up to 0.2
P. 6 L. 46-53
Overlapping
Zr
0.2-2.8
1.5
P. 6 L. 46-53
Within
Ta
0.4-5


Not Taught
Ti
0.2-2.6
1.5
P. 6 L. 46-53
Within


Hirano further teaches the Zr and Ti content forming nitrides, carbides, and oxides (P. 6 L. 46-53) which constitutes the claimed Zr component and Ti component forming inclusion particles in combination with the N, C, and O components.

Hirano further teaches powder being made by mechanically grinding or mechanically alloying a steel powder (P. 3 L. 28-30) which constitutes the claimed alloy powder synthesizing step of synthesizing an alloy powder having the chemical composition by mechanical alloying or mechanical milling.
Hirano further teaches the production including a hot solidifying treatment at a temperature of 700-1050˚C (P. 3 L. 36-40) which overlaps the claimed heating solidification molding step of solidification molding the graded powder at a temperature of 750-1100˚C to manufacture a solidification molded body.
Hirano does not teach the claimed 0.002-0.1% N, 0.4-5% Ta, or the powder grading step of grading the alloy powder to a grain size of 0.3 mm or more and 3 mm or less to prepare a graded powder.
Nagai teaches a steel which may be produced by powder metallurgy ([0075]) which includes 0.3% N or less in order to beneficially prevent grain growth and form dispersion strengthening particles ([0067]) which overlaps the claimed 0.002-0.1% N.
It would have been obvious to a person having ordinary skill in the art to have applied the N content of Nagai to the austenitic sintered steel of Hirano in order to beneficially prevent grain growth and form dispersion strengthening particles as discussed above.
Nagai further teaches the steel including 1% or less Ta ([0060]) in order to beneficially strengthen, harden, and thermally stabilize the steel ([0068]) which overlaps the claimed 0.4-5% Ta.

Hirano as modified by Nagai does not teach or suggest a method of production including a powder grading step of grading the alloy powder to a grain size of 0.3 mm or more and 3 mm or less to prepare a graded powder.
Claims 6-8 and 15-18 would be allowable due to dependence on Claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736